Mr. Justice Goodwin dissenting: I am unable to concur in the conclusions reached by the majority of the court. As the building in question was put upon the premises by appellee under an ultra vires contract, it cannot resort to the terms of that contract in determining the amount which it is entitled to recover. It would seem to be clear that as the contract was ultra vires it must, so far as the matter of a recovery is concerned, be treated as a nullity. Appellant and appellee entered into an illegal agreement, the result of which was that on a certain day appellant came into possession of a building constructed by appellee. The Supreme Court has decided that in the circumstances appellant is obligated to pay appellee the value of the building; this, as the Supreme Court pointed out, does not necessarily mean its cost, since obviously the building, at the time it came into possession of appellant, might be entirely useless, or worth even more than its original cost. The Supreme Court, it seems to me, has placed appellant in the same situation as any party to an illegal contract, who has, under its terms, come in the possession of money or property for which the other party has received no compensation. In such a case, no resort can be had to the terms of the contract, but the party unjustly enriched must restore the money in the one case, or pay the reasonable value of the property in the other. The reasonable value of property, real or personal, is, of course, what it is worth when it is put to its highest and best use. Presumably, a building is worth most as an improvement to the real estate upon which it is placed, although this, of course, is subject to exceptions. Appellee offered evidence of the cost of the building less depreciation, while appellant offered proof of the extent to which they increased the value of the premises. Appellant’s testimony, although uncontradicted, was disregarded, and a judgment entered for the cost of the improvement less depreciation, although there was no evidence that the property had any value except as an improvement to the realty upon which it was placed. For the reasons already indicated, I am of the opinion that this action of the court was erroneous. I am also of the opinion that the recovery in this case is not for “money lent or advanced for the use of another,” and that the case in no way comes within the terms of the statute in regard to interest, and that, in consequence, the inclusion of interest was also erroneous.